DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 17003236 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application
Application 17003236
CLAIMS

[Claim 1] A lighting system, comprising: a light source that includes at least one light-emitting device and emits first light; a wavelength conversion member that converts part of the first light into second light having a different wavelength from a wavelength of the first light; an optical system where the first light enters and that applies the first light to the wavelength conversion member; an optical sensor that receives part of the second light as monitor light and outputs a monitor signal corresponding to an intensity of the monitor light; and an output control circuit that controls the light source and the optical sensor, 

wherein the output control circuit performs an optical system inspection and a light source inspection in accordance with the monitor signal, 












(Claim 5) The lighting system according to claim 1, wherein each of the at least one light-emitting device is a semiconductor laser device, and the optical system includes a light guide member that guides the first light.

[Claim 6] A method of controlling a lighting system, the lighting system including: a light source that includes at least one ight-emitting device and emits first light; a wavelength conversion member that converts part of the first light into second light having a different wavelength from a wavelength of the first light; an optical system where the first light 
(i) inspecting conditions of the optical system and the wavelength conversion member in accordance with the monitor signal; and 
(ii) inspecting a condition of the light source in accordance with the monitor signal, 
(i) and (ii) being performed using a time division method.


[Claim 1] A lighting system, comprising: a light source that includes a plurality of light-emitting devices and emits first light; a wavelength conversion member that converts part of the first light into second light having a different wavelength from a wavelength of the first light; an optical system where the first light enters and that applies the first light to the wavelength conversion member; an optical sensor that receives part of the second light as monitor light and outputs a monitor signal corresponding to an intensity of the second light; and an output control circuit that controls the light source and the optical sensor, 

wherein the output control circuit performs a light source inspection of a condition of the light source and an optical system inspection of inspecting conditions of the optical system and the wavelength conversion member in accordance with the monitor signal, 

in the light source inspection, the output control circuit inspects each of the plurality of light-emitting devices in sequence, and after having inspected at least one of the plurality of light-emitting devices, the output control circuit suspends the light source inspection and performs the optical system inspection before inspection of at least another one of the plurality of light-emitting devices.




 [Claim 5] The lighting system according to claim 1, wherein each of the plurality of light-emitting devices is a semiconductor laser device, and the optical system includes a light guide member that guides the first light.

[Claim 6] A method of controlling a lighting system, the lighting system including: a light source that includes a plurality of light-emitting devices and emits first light; a wavelength conversion member that converts part of the first light into second light having a different wavelength from a wavelength of the first light; an optical system where the first light 
(i) inspecting conditions of the optical system and the wavelength conversion member in accordance with the monitor signal; and 
(ii) inspecting a condition of the light source in accordance with the monitor signal, 

wherein after at least one of the plurality of light-emitting devices has been inspected in (ii), (ii) is suspended and (i) is performed before inspection of at least another one of the plurality of light emitting devices.


Claims 1 and 6 do not disclose(s):
performing inspections using a time division method;
Huang teaches
wherein a output control circuit (fig 2) performs inspections using a time division method (25; [0022]; the examiner takes the position that multiplexing a signal involves a time division),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the output control circuit or method of application 17003236 by implementing inspections using a time division method as disclosed by Huang in order to determine condition of multiple/different devices with a single control unit as taught/suggested by Huang ([0022-0023]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krijn (US 20110116520 A1) in view of Huang (US 20180279455 A1)

With regards to [Claim 1] Krijn disclose(s):
A lighting system (figs 1-5), comprising: 
a light source (1) that includes at least one light-emitting device and emits first light (“diode laser”, “laser device 1 emits blue light, preferably around 445 nm” [0044]); a wavelength conversion member (2) that converts part of the first light into second light having a different wavelength from a wavelength of the first light ([0045]); 
an optical system (8; fig 2) where the first light enters and that applies the first light to the wavelength conversion member (2; fig 2); 
an optical sensor (6) that receives part of the second light as monitor light and outputs a monitor signal corresponding to an intensity of the monitor light [0047]; and 
an output control circuit (9) that controls the light source (1) and the optical sensor (6), 
wherein the output control circuit performs an optical system inspection (“detecting damage of the optical fiber” [0020]) and a light source inspection (7; [0048]) in accordance with the monitor signal ([0048]), 
Krijn does not disclose(s):

Huang teaches
wherein a output control circuit (fig 2) performs inspections using a time division method (25; [0022]; the examiner takes the position that multiplexing a signal involves a time division),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the output control circuit of Krijn by configuring it to  performs inspections using a time division method as disclosed by Huang in order to determine condition of multiple/different devices with a single control unit as taught/suggested by Huang ([0022-0023]).

With regards to [Claim 4] Krijn as modified disclose(s):
The lighting system according to claim 1, 
Krijn further disclose(s):
wherein the output control circuit alternately performs the light source inspection ([0048]) and the optical system inspection (“detecting damage of the optical fiber” [0020]).

With regards to (Claim 5) Krijn as modified disclose(s):
The lighting system according to claim 1, 
Krijn further disclose(s):
wherein each of the at least one light-emitting device is a semiconductor laser device [0044], and 
the optical system includes a light guide member that guides the first light ([0020]).

With regards to [Claim 6] Krijn disclose(s):
A method of controlling a lighting system (figs 1-5), the lighting system including: 

a wavelength conversion member (2) that converts part of the first light into second light having a different wavelength from a wavelength of the first light ([0045]); 
an optical system (8; fig 2) where the first light enters and that applies the first light to the wavelength conversion member (2; fig 2); and 
an optical sensor (6) that receives part of the second light as monitor light and outputs a monitor signal corresponding to an intensity of the monitor light [0047], 
the method of controlling a lighting system, comprising: 
(i) inspecting conditions of the optical system (“detecting damage of the optical fiber” [0020]) and the wavelength conversion member ([0048]) in accordance with the monitor signal; and 
(ii) inspecting a condition of the light source (7) in accordance with the monitor signal [0048], 
Krijn does not disclose(s):
(i) and (ii) being performed using a time division method.
Huang teaches
Inspections being performed using a time division method (fig 2)(25; [0022]; the examiner takes the position that multiplexing a signal involves a time division),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Krijn by implementing Inspections being performed using a time division method as disclosed by Huang in order to determine condition of multiple/different devices with a single control unit as taught/suggested by Huang ([0022-0023]).

Allowable Subject Matter
Claim(s) 2 and 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest a/an lighting system requiring:
wherein in the light source inspection, the output control circuit reduces an amplification factor of the monitor signal in the optical sensor, and in the optical system inspection, the output control circuit does not reduce the amplification factor, in combination with the other limitations of the claim.

With regards to claim 3, the prior art fails to teach or suggest a/an lighting system requiring:
wherein the at least one light-emitting device includes a plurality of light-emitting devices, and 
in the light source inspection, when the intensity of the monitor signal is reduced by a predetermined rate or more from the intensity of the monitor signal in a previous light source inspection, the output control circuit identifies a light-emitting device that has a reduced output from among the plurality of light-emitting devices, by detecting a change in the monitor signal when power supplied to each of the plurality of light-emitting devices is sequentially changed, in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ICHIKAWA US 20170267175 A1
[0082] The abnormality detector 30 receives a part of the output light 24, so as to judge the presence or absence of an abnormality that can occur in the light source 10, and more specifically, to judge the presence or absence of an abnormality that can occur in the phosphor 14. Examples of such an abnormality that can occur in the phosphor 14 include cracking, dislocation, aging degradation, and the like. However, the abnormality is not particularly restricted in kind.
Hopfgartner US 20160097822 A1
[0067] Multiplexer 770 is arranged to multiplex the diagnosis. In various examples, multiplexer 770 may be configured via digital pins or a communication interface such as SPI and/or the like. Multiplexer 770 is employed to time-multiplex the comparisons performed, so that for each series LED chain, a determination may be made as to whether there is a fault in the series LED chain.
Frederiksen US 20170139096 A1 - Abstract

    PNG
    media_image1.png
    426
    622
    media_image1.png
    Greyscale

ZOZGORNIK US 20190137064 A1
[0007] The detector may further be used to detect malfunction of the optical fiber or the conversion device. The laser may be switched off as soon as an intensity of the detected back guided converted light is that low that, for example, this may be taken as an indication for a breakage of the optical fiber or for a displacement or removal of the conversion device.
Atoji US 20170307164

    PNG
    media_image2.png
    274
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    377
    media_image3.png
    Greyscale


Ishikawa US 20140286365 A1
[0054] On the other hand, if the light receiving section 94 detects that the light amount of the first semiconductor laser element 12a is outside the predetermined range as shown between time T4 and time (T4+Tp), the self-diagnosis system determines that an abnormality such as breakage of the optical fiber 11a, breakage of the wavelength conversion layer 40, or deterioration of the semiconductor laser element 12a occurs.
Drum US 20170322155 – See fig 2
SUZUKI US 20180039168 A1 – [0042]
Hoehmann US 20170322154 A1 – [0066-0067]
TAKAHIRA US 20150062943 A1 [0451]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844